EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 1-8 under 35 U.S.C. 112(b) set forth in the Office Action from 11/15/2021 is withdrawn in response to Remarks/Amendments from 02/14/2022.
  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 9-12 are cancelled as being drawn (without traverse) to non-elected invention in the Response to Election/Restriction from 09/29/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- JP 01090412, US 3,799,422, US 20070018214, US 2012018664, US 20150371787  US 20080035970 US 20170117290,  Sharma et. al., J Nanopart Res (2016) 18,83, Zhang et. al. Nano Research 2016, 726–734, fail to teach or suggest the following limitations: “ a surface portion including a magnesium titanium oxide material including having both an electrically conductive TiO phase and an electrically insulating MgO phase, and including less than about 15 atomic % Ti, wherein at least about 50% of the magnesium titanium oxide material includes both MgO and TiO having cubic crystal structures”  (claim 1) and “a surface portion including a magnesium titanium oxide material having both an electrically insulating, chemically inert MgO phase and an electrically conductive TiO phase, and including more than about 10 atomic% Ti such that the material includes: MgO cubic crystal structures and TiO cubic crystal structures, and MgO electrically insulating nanodomains and TiO electrically conductive nanodomains” (claim 24) in combination with each and every limitations of claims 1 and 24  respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable claims
Claims 1-8, and 21-28 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727